107 F.3d 19
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Raymond TSIPAI, Defendant-Appellant.  (Two Cases)
Nos. 96-10192, 96-10193.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Raymond Tsipai appeals his sentence under the Sentencing Guidelines for his guilty plea conviction to aggravated sexual abuse on an Indian reservation in violation of 18 U.S.C. §§ 1153 and 2241 (a) & (c).


3
"[A]n express waiver of the right to appeal in a negotiated plea of guilty is valid if knowingly and voluntarily made."  United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991).  As part of his plea agreement, Tsipai waived his right to appeal if he was sentenced to a term of imprisonment less than 188 months.  Tsipai was sentenced to 176 months.  In addition, there is no evidence, nor does Tsipai contend in his opening brief, that the plea agreement was not voluntary, knowing and intelligent.  We conclude, therefore, that the waiver was valid, and Tsipai's appeal is

DISMISSED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The government contends that Tsipai's appeal was not timely.  Tsipai, however, filed his notice of appeal within 10 days of the district court's entry of judgment pursuant to Fed.R.App.P. 4(b)